Citation Nr: 1545146	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral pes planus.  The Veteran currently receives treatment for pes planus.  In his October 2014 notice of disagreement, the Veteran indicated that he entered the military with flat feet, and that the boots issued to him bothered his feet during his entire enlistment.  He further indicated that although he could barely keep pace with his fellow soldiers due to the constant pain, he never complained about the foot pain because servicemen were disciplined at a later time for going to sick call.  The Veteran stated that he has experienced constant pain from the flat feet, and indicated his belief that his condition was aggravated by his military service.  

The report of the Veteran's October 1961 pre-induction examination noted a diagnosis of "Pes planus 3d degree bilateral, asymptomatic."  Significantly, the report of his December 1962 induction examination noted his feet were normal.  In a report of medical history completed in conjunction with the December 1962 induction examination, the Veteran denied that he had, or had had, "foot trouble."

Under VA law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

In light of the Veteran's currently-diagnosed pes planus, the pes planus noted on his October 1961 pre-induction examination, the finding of normal feet on the December 1962 induction examination, and the Veteran's own statements alleging in-service aggravation, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when there is evidence of a current disability, evidence establishing an in-service event, injury or disease, an indication that the current disability may be related to the in-service event, and insufficient evidence to decide the case.  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA outpatient treatment records from the VA Loma Linda Healthcare System in Loma Linda, California, and associate them with the claims file. 

2.  Provide the Veteran with an examination to determine the likely nature and etiology of his currently-diagnosed bilateral pes planus.  Specifically, the examiner should state: 

Whether bilateral pes planus (noted on pre-induction examination in October 1961, but not on induction examination in December 1962) clearly and unmistakably existed prior to service; and if so, the examiner should state whether bilateral pes planus was clearly and unmistakably not aggravated by service.  The examiner is instructed that clear and unmistakable evidence is obvious, manifest, and undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

If the examiner finds that bilateral pes planus did not clearly and unmistakably exist prior to service and was not aggravated by service, then the examiner should opine as to whether it is at least as likely as not that bilateral pes planus was incurred in service?

A complete rationale must be provided for the opinions stated, citing to claims file documents as appropriate.  In providing the requested opinions, the examiner is requested to specifically reference the service treatment records, to include the October 1961 pre-induction examination which noted the presence of bilateral pes planus, the December 1962 induction examination which noted normal feet, as well as the Veteran's own statements regarding pes planus in his October 2014 notice of disagreement.  

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.  Aggravation may not be conceded where the underlying disability underwent no increase in severity during service.  

3.  Following completion of the above requested action, readjudicate the claim.  If the benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




